DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Hermina Martinez et al. (US 2019/0355178; Cited in PTO-892 Part of Paper No. 20220125) in view of Be et al. (US 2018/0213414; Cited in PTO-892 Part of Paper No. 20220125) and Takemoto et al. (US 2019/0293777).
	Regarding claims 16 and 28, Hermina Martinez discloses a radar sensing unit for a vehicle and a method, the radar sensing unit comprising:
	an internal distraction sensor comprising one or more first antenna elements facing in a direction toward an interior environment of a vehicle, the internal distraction sensor configured to obtain measurements of user activity within the vehicle (paragraphs [0032], [0067]; e.g., the interior sensors may be used to determine a seated location and a bodily movement of the occupant);
	an external object detection sensor (paragraph [0030] see exterior sensor) comprising one or more second antenna elements facing in a direction toward a surrounding environment that is exterior of the vehicle, the external object detection sensor configured to detect an object in the surrounding environment of the vehicle (paragraphs [0030], [0098]; e.g., vehicle sensors scan the surroundings to capture the exterior environment. The scanning can be performed by imaging and/or non-imaging sensors such as video cameras, radar, LIDAR, etc.);
	a coordination sensor coupled to the internal distraction sensor and the external object detection sensor, the coordination sensor being configured to coordinate detection measurements between the internal distraction sensor and the external object detection sensor (Fig. 2; see vehicle system 210; paragraph [0039]).
	Hermina Martinez fails to specifically disclose a central controller configured to adjust operation of the internal distraction sensor or the external object detection sensor in response to information received from the coordination sensor.
	However, Be discloses a central controller configured to adjust operation of the internal distraction sensor or the external object detection sensor in response to information received from the coordination sensor (paragraph [0036]; e.g., the communication module 102 may increase the signal power transmitted by the external antennas 112 and/or adjust the direction of the external antennas 112 to deter the nearby objects from decreasing the connection strength).
	Therefore, taking the teachings of Hermina Martinez in combination of Be as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to adjust operation of the internal distraction sensor or the external object detection sensor in response to information received from the coordination sensor in order to prevent the communication module from maintaining a communicative coupling with a mobile device of an occupant of the vehicle (Be: paragraph [0013]).
	Hermina Martinez in combination with Be fails to specifically disclose the internal distraction sensor configured to radiate radio frequency (RF) beams from the one or more first antenna elements to the interior environment of the vehicle.
	However, Takemoto discloses the transmitting and receiving unit (Fig. 3 unit 22) configured to radiate radio frequency (RF) beams from the one or more first antenna elements to the interior environment of the vehicle (paragraphs [0024], [0030]; e.g., The transmitting and receiving unit 22 is provided at a ceiling of the vehicle 10. The transmitting and receiving unit 22 transmits and receives detection waves at the inside of the vehicle 10 ) and obtain measurements of user activity within the vehicle (paragraph [0041], [0043]; e.g., the detection waves are reflected from the chest of the living body 90 such as a human, for example, the detection waves indicate a Doppler frequency which is related to the heart rate serving as the living body information). 
	Therefore, taking the teachings of Hermina Martinez in combination of Be and Takemoto as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to radiate radio frequency (RF) beams from the one or more first antenna elements to the interior environment of the vehicle in order to detect a living body (human) at the inside of the movable body (vehicle) (Takemoto: Abstract).
	Regarding claim 19, Hermina Martinez in combination with Be and Takemoto discloses the radar sensing unit of claim 16, wherein the measurements of the user activity comprises movement measurements of the user within the vehicle and vital sign measurements of the user, and wherein the vital sign measurements comprise at least one of a heart rate, a respiration rate, and an eye movement (Hermina Martinez: paragraph [0032] see examples of bodily movements include, but are not limited to, head movements, eye movements, lip movements, facial expressions, and gestures performed using a hand and/or arm).
	Regarding claim 20, Hermina Martinez in combination with Be and Takemoto discloses the radar sensing unit of claim 19, wherein the measurements of the user activity comprise one or more user interactions with electronic devices that impair an ability of the user operating the vehicle to control the vehicle (Hermina Martinez: paragraphs [0040], [0045]).
	Regarding claim 21, Hermina Martinez in combination with Be and Takemoto discloses the radar sensing unit of claim 16, wherein the one or more first antenna elements are configured to: radiate radio frequency (RF) beams to the interior environment of the vehicle, receive return RF beams reflected from a user within the interior environment of the vehicle, and generate radar data from the received return RF beams for determining a baseline measurement of the user from the radar data, the radar data indicating measurements of movement, electronic activity, and health associated with the user (Takemoto: paragraphs [0024], [0026]).
	Regarding claim 22, Hermina Martinez in combination with Be and Takemoto discloses the radar sensing unit of claim 21, wherein the radar sensing unit further comprises an antenna controller adapted to direct RF beams of the one or more first and second antenna elements (Hermina Martinez: paragraphs [0099]) and (Takemoto: paragraphs [0024], [0026]).
	Regarding claim 23, Hermina Martinez in combination with Be and Takemoto discloses the radar sensing unit of claim 16, wherein an external RF beam is an FMCW modulated beam (Hermina Martinez: paragraphs [0030], [0098]).
	Regarding claim 24, Hermina Martinez in combination with Be and Takemoto discloses the radar sensing unit of claim 16, fails to specifically disclose a distraction metric measurement means to determine user activity within the vehicle from the internal distraction sensor (Takemoto: paragraphs [0041-[0043] see measuring heartrate of a human in seats).
	Regarding claim 25, Hermina Martinez in combination with Be and Takemoto discloses the radar sensing unit of claim 24, further comprising: an adjustment means to adjust one or more detection parameters of the radar system based at least on the detected object and the distraction metric (Be: paragraph [0036]).
	Regarding claim 26, Hermina Martinez in combination with Be and Takemoto discloses the radar sensing unit of claim 25, wherein the distraction metric indicates one or more of distractions or environmental conditions that impair an ability of a user operating the vehicle to react and respond to changes in a surrounding environment (Hermina Martinez: paragraphs [0029], [0042], [0045]; e.g., the driver needs to pay attention to the road ahead ) and (Takemoto: paragraph [0049] see detect fasten a seatbelt).
	Regarding claim 27, Hermina Martinez in combination with Be and Takemoto disclose the radar sensing unit of claim 16, wherein the radar sensing unit is a metasensor module to monitor internal and external conditions of a vehicle (Hermina Martinez: paragraphs [0032], [0099]).
Allowable Subject Matter
Claims 17, 18, and 29-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	As to claim 17, the prior arts of records fail to teach, or render obvious, alone or in combination, a radar sensing unit to adjust operation of the internal distraction sensor or the external object detection sensor comprising the claimed means and their components, relationships, and functionalities as specifically recited in claim 17 and independent claim 16 that claim 17 depends on.
	Claim 18 is dependent to the objected claim 17; Claim 18 is objected as reasons set forth to claim 17.
	As to claim 29, the prior arts of records fail to teach, or render obvious, alone or in combination, a method for a radar sensing unit for a vehicle to adjusting operation of the one or more first and second antenna elements comprising the claimed means and their components, relationships, and functionalities as specifically recited in claim 29 and independent claim 28 that claim 29 depends on. 
	Claims 30-35 are dependent to the objected claim 29; Claims 30-35 are objected as reasons set forth to claim 29.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648